Citation Nr: 9900022	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  98-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of shrapnel 
wound to the left knee, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1971. 

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of an April 1998 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO granted service 
connection and assigned a 20 percent disability rating for 
residuals of a left knee shrapnel wound.  

The Board notes that the statement of the case included the 
issue of entitlement to an increased rating for the service-
connected residuals of gunshot wound to the left shoulder.  
Neither the April 1998 notice of disagreement nor the June 
1998 substantive appeal express disagreement with the 
evaluation of the service-connected left shoulder disability.  
Nonetheless, the VA Form 646 dated in June 1998 refers to the 
issue of an increased rating for residuals of a left shoulder 
gunshot wound.  The Board refers this matter to the RO for 
appropriate action.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms of his 
left knee disability warrant a disability rating higher than 
20 percent.  He specifically alleges that he has recurring 
pain with swelling in his knee after normal daily activities, 
which lasts for several weeks and causes total immobility.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence does not support the claim for an increased rating 
for residuals of a shrapnel wound to the left knee.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veterans service connected residuals of a shrapnel 
wound to the left knee are manifested by a slight limp, pain 
and some weakness during mobility testing, and complaints of 
daily discomfort, swelling, and painful flare-ups brought 
about by normal daily activities, productive of not more than 
moderate impairment.


CONCLUSION OF LAW

The criteria for an assignment of a rating above 20 percent 
for residuals of a shrapnel wound to the left knee have not 
been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  An April 1998 rating decision granted 
service connection, with a 20 percent disability rating, for 
residuals of a shrapnel wound to the left knee, based on the 
evidence then of record, which included the veterans service 
medical records and a March 1998 VA examination.

The service medical records document that the veteran was hit 
by shrapnel in his left knee during hostile actions in 
Vietnam during November 1967.  X-rays taken at that time 
revealed a 4 mm fragment in the joint cartilage.  His knee 
was placed in a cast for approximately one month.  His knee 
condition improved in January 1968 with the removal of his 
cast, although tenderness about the medial collateral 
ligament was still detected.  No effusion was found, and he 
was placed on light duty for a 10 day period.  He received 
the Purple Heart Medal for his combat related left knee 
wound.  His November 1971 retirement physical examination 
noted a scar over his left knee due to the shrapnel wound. 

Since service discharge, the veteran claimed service 
connection for his Vietnam related left knee injury in 
October 1997, and underwent a VA examination in March 1998.  
During this examination, he complained of worsening left knee 
pain brought about by walking and physical exercise.  He 
stated that this pain, is about a 6 on a scale of 0 to 10, 
and lasts for about one hour.  The examiner noted that the 
veteran had a slight limp to the left side during normal 
walking, as well as during heel or toe walks.  While 
squatting to 90 degrees three times, the veteran displayed 
some pain and evidence of weakness.  No atrophy or effusion 
was present.  The knee joint appeared grossly stable, with a 
range of motion of 0 to 130 degrees in flexion and some 
evidence of crepitation.  The examiner estimated the 
veterans loss of function due to pain, particularly during 
pain flare-ups, to be moderate, or 20 percent.      

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected residuals of 
a shrapnel wound to the left knee, and contends that a higher 
rating is warranted.  After a review of the records, the 
Board finds that the evidence does not support his claim for 
an increased evaluation.

Service connected disabilities are rated in accordance with 
the VAs Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 20 percent rating has been assigned by analogy 
under Diagnostic Code 5257.  See 38 C.F.R. §§ 4.20, 4.27 
(1998).  Under 38 C.F.R. § 4.71a, disability of the knee and 
leg is covered by Diagnostic Codes 5256 through 5263.  Under 
Diagnostic Code 5257, other impairment of the knee, involving 
recurrent subluxation or lateral instability, is rated 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight. 

Neither the medical evidence nor the veterans cited history 
of his knee condition makes any reference to subluxation of 
the left knee joint.  As for lateral instability, there is 
also no evidence of an unstable knee, such as locking or 
giving way under weight bearing conditions.  The March 1998 
VA examination report notes that the veterans left knee is 
grossly stable.  Consequently, the Board will consider 
whether there are other bases for rating the veterans left 
knee condition.  
  
Limitation of motion of the knee joint is rated under 
Diagnostic Codes 5260 (limitation of leg flexion) and 5261 
(limitation of leg extension).  The evidence in this case 
does not support a disability rating under these sections.  
The March 1998 VA examination revealed that the veterans 
range of motion was 0 degrees to 130 degrees flexion, with 
some evidence of crepitation.  The normal range of motion of 
the knee is from 0 to 140 degrees.  38 C.F.R. Part 4, Plate 
II.  A compensable rating for limitation of flexion requires 
limitation to 45 degrees, which is not shown or approximated 
in this case. 

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of the left knee, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum have not been 
demonstrated.  

The Board does find, however, that the veterans left knee 
disability can be evaluated on the basis of the pain he 
incurs in using his left knee, and thus can be provided a 
disability rating under Diagnostic Code of 5257, by analogy, 
as previously discussed.  In evaluating the veterans 
condition, the Board considers all of the applicable 
regulations, including consideration of the limitation of 
function imposed by pain.  See 38 C.F.R. §§  4.40, 4.45, 4.59 
(1998), DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. 
§ 4.40 allows for VA to take functional loss into 
consideration when rating a disability of the musculoskeletal 
system, due to the inability to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination and endurance.  This loss may be due to 
any of a number of factors, such as absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may also be 
due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Id.   38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.  

The evidence provided by the VA examiner in March 1998 
suggests that the veteran has a moderate loss of function due 
to pain, especially during flare-ups.  As previously 
discussed, the examiner noted a slight limp in the veterans 
walk.  In testing the veteran doing leg squats, the examiner 
noted that the veteran could perform the exercise, but showed 
signs of some pain and weakness upon three repetitions.  The 
veteran stated that his knee pain after walking, squatting or 
doing bench press weight training exercises was a 6, on a 
scale of 0 to 10, and lasted about one hour.  The Board finds 
that this knee pain has affected his ability to function to a 
moderate degree.  The Board acknowledges that the veteran 
states in his June 1998 Appeal to the Board (VA Form 9) that 
the swelling and pain flare-ups, which the VA examiner 
considered in his March 1998 examination, will now often last 
for several weeks, during which time he is totally immobile 
with excruciating pain during knee bending.  However, the 
Board notes the lack of evidence of any medical treatment 
since the March 1998 VA examination to further support a 
seriously degrading knee condition.  The veterans range of 
motion performance during his March 1998 examination and his 
complaints of fluctuating levels of pain during examination 
testing and daily activities is indicative of not more than a 
moderate level of functional loss.  Thus, the Board finds 
that the 20 percent rating, indicative of more than just a 
mild or relatively insignificant disability, is appropriate 
based on the facts before it.  A higher rating, based on a 
more severe disability, is not warranted at this time.        

The Board finds that the element of pain in the functioning 
of the veterans knee is the crux of the basis for a 
disability rating using §§ 4.40 and 4.45.  None of the other 
factors previously enumerated are clearly evident in the case 
before the Board.  Furthermore, a review of the record does 
not show that the veteran has degenerative arthritis, 
evidenced by X-ray findings, contemplated in § 4.59 and 
Diagnostic Code 5003, to warrant consideration pursuant to 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) and VAOPGCPREC 
23-97 (7/1/97) (precedent opinion of the VA General Counsel) 
for a greater disability rating.  Therefore, the current 20 
percent rating is based on functional loss due to pain in the 
left knee.

This 20 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
left knee.  The record does not establish a basis to support 
a higher rating under the Schedule.  Additionally, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for left knee 
disability.  The record also does not show that the veterans 
left knee condition has markedly interfered with his 
employment.  The record does not show that his left knee 
disability has prevented or hindered any attempts to obtain 
gainful employment.  For the reasons noted above, the Board 
concludes that the impairment resulting from this disability 
is adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.



ORDER

An increased rating for residuals of a shrapnel wound to the 
left knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
